Case 5:21-cv-00388-JGB-KK Document 11 Filed 04/09/21 Page 1 of 2 Page ID #:42



 1   SULAIMAN LAW GROUP, LTD.
 2   Alejandro E. Figueroa (State Bar No. 332132)
     2500 South Highland Avenue, Suite 200
 3   Lombard, Illinois 60148
 4   Telephone: (630) 575-8181
     Facsimile: (630) 575-8188
 5   Email: alejandrof@sulaimanlaw.com
 6   Attorney for Plaintiff

 7

 8                        UNITED STATES DISTRICT COURT

 9                      CENTRAL DISTRICT OF CALIFORNIA

10

11    DENNIS MATUTE,                         Case No. 5:21-cv-00388-JGB-KK

12                    Plaintiff,             NOTICE OF SETTLEMENT

13          v.

14
      ALLIANCE GROUP &
15    ASSOCIATES, LLC,

16                    Defendant.

17

18                                 NOTICE OF SETTLMENT
19
           PLEASE TAKE NOTICE that DENNIS MATUTE (“Plaintiff”), hereby
20

21   notifies the Court that the Plaintiff and Defendant have settled all claims between
22
     them in this matter and are in the process of completing the final closing documents
23
     and filing the dismissal. The Parties anticipate this process to take no more than 60
24

25   days and request that the Court retain jurisdiction for any matters related to
26
     completing and/or enforcing the settlement. The Parties propose to file a voluntary
27
     dismissal with prejudice with 60 days of submission of this Notice of Settlement and
28
                                               1
Case 5:21-cv-00388-JGB-KK Document 11 Filed 04/09/21 Page 2 of 2 Page ID #:43



 1   pray the Court to stay all proceedings until that time.
 2
     Respectfully submitted this 9th day of April, 2021.
 3

 4
                                                     /s/ Alejandro E. Figueroa
 5                                                   Alejandro E. Figueroa (#332132)
 6                                                   Sulaiman Law Group, Ltd.
                                                     2500 S. Highland Avenue, Suite 200
 7                                                   Lombard, Illinois 60148
 8                                                   Phone: (630) 575-8181
                                                     Fax: (630) 575-8188
 9                                                   alejandrof@sulaimanlaw.com
10                                                   Attorney for Plaintiff
11

12
                                CERTIFICATE OF SERVICE
13

14         I hereby certify that I today caused a copy of the foregoing document to be
15   electronically filed with the Clerk of Court using the CM/ECF system, which will be
16
     sent to all attorneys of record.
17

18
                                                           /s/ Alejandro E. Figueroa
19                                                         Alejandro E. Figueroa
20

21

22

23

24

25

26

27

28
                                                 2
